08/24/2021



          IN THE SUPREME COURT OF THE STATE OF MOIVMA__,                                    Case Number: PR 06-0422



                                        PR 06-0422                         AUG 2 /I 2021
                                                                       Bowen      Greenw000
                                                                     Clerk of Supr-,-,- rn,) Coun
                                                                        c. fetc, enf krinnt2na

 IN THE MATTER OF THE PETITION OF LISA
                                                                    ORDER
 MICHELLE GRIFFITH


       Lisa Michelle Griffith has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Griffith's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by rnotion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for adrnission."
Rule IV.A.3, Rules of Adrnission.
       Griffith passed the MPRE in 1997 when seeking admission to the practice of law in
Minnesota. Griffith was admitted to the State Bar of Minnesota in 1997, State Bar of
California in 2001, and State Bar of Wyoming in 2020 and is in good standing. The petition
states that Griffith has practiced since 1997 with no "ethical or disciplinary action." Good
cause appearing,
       IT IS HEREBY ORDERED that the petition of Lisa Michelle Griffith to waive the
three-year test requirement for the MPRE for purposes of Griffith's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this e---1 day of August, 2021.




                                                           Chief Justice
    Justices




2